Per Curiam
The petitioners have filed a “Verified Petition for Writ of Mandamus” in which they ask that the respondent judge be required to rule upon a motion to quash in an action in which a “Verified Petition for Writ of Habeas Corpus” was filed. The petitioners in this action have filed no “certified copies of all pleadings, orders and entries pertaining to the subject matter” in the inferior court. We have no certified copies showing that any action is pending in any lower court; that any motion to quash was filed; that any court has refused to rule on such a motion or that “the duty to act has been presented and brought to the attention of the trial court.” It is therefore quite evident that the petitioners herein have failed to comply with Rule 2-85 in a number of particulars.
The petition is denied.
Jackson, C. J., concurs in result.
Note. — Reported in 168 N. E. 2d 70.